Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 1 of 13 PageID 429




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


  CHRISTOPHER SCHOENFELD,
                Plaintiff,
                                                Case No. 3:20-cv-159
         V.
                                                JUDGE WALTER H. RICE
  MERCEDES-BENZ USA, LLC,
                Defendant.




        DECISION AND ENTRY OVERRULING AS MOOT PLAINTIFF'S
        MOTION TO EXTEND DEADLINES (DOC. #19); SUSTAINING
        DEFENDANT MERCEDES-BENZ USA, LLC'S MOTION TO
        TRANSFER VENUE (DOC. #23); TRANSFERRING CASE TO UNITED
        STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF
        FLORIDA; TERMINATION ENTRY




       Plaintiff Christopher Schoenfeld filed suit against Mercedes-Benz USA, LLC

 ("MBUSA"), seeking relief under Ohio's Lemon Law, Ohio Revised Code§ 1345.71

 et seq., the Magnuson Moss Warranty Act, 15 U.S.C. § 2301 et seq., and the Ohio

 Consumer Sales Practices Act, Ohio Revised Code §1345.01 et seq. He also

 asserted a claim of tortious breach of warranty.

       This matter is currently before the Court on: (1) Plaintiff's Motion to Extend

 Deadlines for expert witness disclosure and discovery, Doc. #19; and (2)

 Defendant MBUSA's Motion to Transfer Venue either to the United States District

 Court for the Middle District of Florida, or to the United States District Court for

 the Eastern District of Kentucky. Doc. #23.
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 2 of 13 PageID 430




 I.       Factual Background and Procedural History

          On June 25, 2019, Plaintiff Christopher Schoenfeld, a resident of Cape Coral,

 Florida, purchased a new Mercedes-Benz AMG from Jeff Wyler Mercedes-Benz of

 Fort Mitchell, Kentucky. He registered and insured the car in Florida. Shortly after

 buying the car, he began to have problems with it. On September 30, 2019, he

 took the vehicle back to Jeff Wyler because the vehicle's "low engine oil" warning

 light was illuminated.

          On November 14, and December 26, 2019, Mr. Schoenfeld took the vehicle

 to the Bob Ross Mercedes-Benz dealership in Centerville, Ohio, because the "low

 engine oil" and "adaptive headlight inoperable" warning messages were both

 illuminated. On February 24, 2020, Mr. Schoenfeld took the vehicle back to Bob

 Ross because the "low engine oil" warning light was again illuminated, and a

 noise was coming from the engine.

          Mr. Schoenfeld then filed suit against MBUSA in the Montgomery County,

 Ohio, Court of Common Pleas, asserting claims under Ohio's Lemon Law, 0.R.C.

 §    1345.71, the Magnuson Moss Warranty Act, 15 U.S.C. § 2301, and the Ohio

 Consumer Sales Practices Act, O.R.C.     §   1345.01. He also brought a claim of

tortious breach of warranty.

          After Schoenfeld filed suit, he took the vehicle to Mercedes-Benz of Fort

 Myers, Florida, on at least three occasions between March of 2020 and November

of 2020, because the "low engine oil" and "adaptive headlight inoperable"

warning messages were illuminated again.

                                              2
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 3 of 13 PageID 431




       On April 23, 2020, MBUSA removed the case to federal court on the basis of

 diversity jurisdiction. Thereafter, MBUSA filed a motion to compel arbitration,

 which this Court overruled. Doc.# 22.

       On April 26, 2021, the Court held a conference call in which the Court

 agreed to entertain a motion to transfer venue. It also gave the parties 60 days to

 take additional depositions, extended the dispositive motion deadline to October

 1, 2021, and set a new trial date of February 7, 2022. MBUSA has now filed a

 Motion to Transfer Venue from the Southern District of Ohio to the Middle District

 of Florida or, alternatively, to the Eastern District of Kentucky. Doc. #23.




 II.   Defendant MBUSA's Motion to Transfer Venue (Doc. #23)

       The statute governing transfer of venue states "[f]or the convenience of

 parties and witnesses, in the interest of justice, a district court may transfer any

 civil action to any other district or division where it might have been brought or to

 any district or division to which all parties have consented." 28 U.S.C. § 1404(a).

 An action "might have been brought" in a transferee court if the court has

 jurisdiction over the subject matter of the action, venue is proper there and the

 defendant is amenable to process issuing out of the transferee court. Sky Techs.

 Partners, LLC v. Midwest Rsch. Inst., 125 F. Supp. 2d 286,291 (S.D. Ohio 2000)

 (Holschuh, J.) (citing Continental Grain Co. v. Barge F.B.L.-585, 364 U.S. 19 (1960)).

       If the case "might have been brought" in the transferee court, then the

 Court must determine whether the movant has shown that a transfer is warranted.

                                            3
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 4 of 13 PageID 432




 Id. Under most circumstances, a plaintiff's choice of forum is to be given

 considerable weight. Id. The Court must consider both the private interests of the

 litigants and the public's interest in the administration of justice. Id.

        Private interests to be considered include the relative ease of access to

 sources of proof, the ability to subpoena unwilling witnesses, the cost of obtaining

 the attendance of willing witnesses, and other factors that make trial of the case

 expeditious and inexpensive. Id. (citing Gulf Oil v. Gilbert, 330 U.S. 501, 508

 (1947)). Public interests to be considered include "docket congestion, the burden

 of trial to a jurisdiction with no relation to the cause of action, the value of holding

 trial in a community where the public affected live, and the familiarity of the court

 with controlling law." Id. Other factors to be considered may include "the nature

 of the suit; the place of the events involved; . .. and the residences of the parties."

 Id. (quoting Midwest Motor Supply Co., Inc. v. Kimball, 761 F. Supp. 1316, 1318

 (S.D. Ohio 1991 )).

       Although these factors are similar to those considered in adjudicating

 forum non conveniens motions, a motion to transfer venue under§ 1404(a) may

 be granted "upon a lesser showing of inconvenience." Id. (quoting Norwood v.

 Kirkpatrick, 349 U.S. 29, 32 (1955)).

       In its Motion to Transfer Venue, MBUSA argues that there is no compelling

 reason for this case to remain in Ohio, given the State's tenuous connection to

this litigation. MB USA notes that neither party is from Ohio, none of the critical

witnesses is located in Ohio, the vehicle was not purchased in Ohio, and the

                                            4
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 5 of 13 PageID 433




 vehicle is not registered or licensed in Ohio. Mr. Schoenfeld nevertheless argues

 that his choice of forum should be given considerable weight, and that MBUSA

 has failed to meet its burden to show that a transfer would be justified.

       Having considered the relevant law and the facts of this case, the Court

 concludes that this case should be transferred to the Middle District of Florida.

       A.     Venue

       It is undisputed that the case could have been brought in the United States

 District Court for the Middle District of Florida, which would have diversity

 jurisdiction. Venue is also proper there. Mr. Schoenfeld is a Florida resident, the

 vehicle at issue is registered and insured in Florida, and the vehicle was serviced

 there on at least three occasions. See 28 U.S.C.   §   1391 (b)(2) (noting that a civil

 action may be brought in "a judicial district in which a substantial part of the

 events of omissions giving rise to the claim occurred, or a substantial part of

 property that is the subject of the action is situated."). MB USA has its principal

 place of business in Georgia, but is amenable to service of process in Florida .

       Having determined that this action might have been brought in the Middle

 District of Florida, the Court turns to the question of whether the private and

 public interests at stake warrant a transfer of venue.

       B.     Private Interests of Litigants

              1.    Plaintiff's Choice of Forum

       Although a plaintiff's choice of forum is generally afforded considerable

weight, two factors weigh against Mr. Schoenfeld. The first is that he originally

                                           5
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 6 of 13 PageID 434




 filed suit in the Montgomery County Court of Common Pleas. See Silver Knight

 Sales & Marketing, Ltd. v. Globex Int'/, Inc., No. 2:06-CV-123, 2006 WL 3230770, at

 *4 {S.D. Ohio Nov. 6, 2006) {Holschuh, J.) {" Although the plaintiff's choice of

 forum is typically afforded significant weight, courts afford it less weight if an

 action has been removed to federal court, as it was here."). Second, Mr.

 Schoenfeld is not a resident of the State of Ohio; rather, he resides in Florida.

 When the plaintiff chooses a forum that is not his residence, his choice is given

 less weight, particularly where the operative facts took place elsewhere. See Kay

 v. Nat'/ City Mortg. Co., 494 F. Supp. 2d 845, 850, 852 {S.D. Ohio 2007) {Rice, J .)

 {holding that transfer to South Carolina was warranted, because the operative

 facts took place there, and the "absence of events connecting the litigation to

 Ohio negates the deference ordinarily given to a plaintiff's choice of venue.").

       Schoenfeld argues, however, that his case has a substantial connection to

 Ohio. Three of the five repair attempts cited in the Amended Complaint took

 place in Ohio, and his Ohio Lemon Law claim accrued following the third failed

 repair attempt. See Ohio Rev. Code § 1345.73{A){1 ). When Schoenfeld filed his

 original Complaint, the vehicle had not yet been serviced in Florida . In addition,

 Schoenfeld notes that, when he filed suit in Ohio, he was clearly aware that he

 may need to travel from Florida to Ohio for trial.

       In the Court's view, Schoenfeld's choice of forum is entitled to some weight,

 given that certain operative facts took place in Ohio. Nevertheless, other factors

 weigh more heavily in favor of a transfer to the Middle District of Florida.

                                           6
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 7 of 13 PageID 435




              2.    Relative Access to Sources of Proof, Convenience of Witnesses

       Other private interests to be considered include the ease of access to

 sources of proof, the ability to subpoena unwilling witnesses, and the cost for

 willing witnesses to attend the trial. The convenience of witnesses is "the most

 important factor" to be considered in ruling on a motion to transfer under 28

 U.S.C. § 1404(a). Kay, 494 F. Supp. 2d at 852. "The inconvenience of the chosen

 and proposed forums must be balanced to see which party would suffer the

 greater hardship if a change of venue is granted." Centerville ALF, Inc. v.

 Balanced Care Corp., 197 F. Supp. 2d 1039, 1049 (S.D. Ohio 2002) (Rice, J.).1

       "[l]f a change of venue serves merely to shift the inconvenience from the

 defendants to the plaintiff, a change of venue is improper." Slate Rock Const. Co.

 v. Admiral Ins. Co., No.2:10- CV-1031, 2011 WL 3841691, at *9 (S.D. Ohio Aug. 30,

 2011) (Marbley, J.). In this case, however, transferring venue to the Middle

 District of Florida does not shift the inconvenience from one party to another.

 Rather, the transfer makes the trial more convenient for all parties involved.

       In this case, the vehicle at issue is located in Florida. Schoenfeld's counsel

 has indicated that Schoenfeld "does not feel safe driving the vehicle." Doc. #23-4,

 PagelD#224. Accordingly, any expert witnesses hired by the parties would have



 1
    An Ohio trial would clearly be more convenient for the attorneys in this case
 given that they all practice law in Ohio. Nevertheless, "convenience of counsel is
 not a factor to be considered when ruling on a motion for transfer." Sanhua Int'/ v.
 Riggle, No.2:17-cv-368, 2019 WL 2088431, at * 6 (S.D. Ohio May 13, 2019) (Deavers,
 M. J .) (quotation omitted).


                                           7
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 8 of 13 PageID 436




 to travel to Florida to inspect the vehicle. Plaintiff's expert witness, Larry Dragan,

 is a resident of Florida. Doc. #23-5, PagelD#226. MBUSA, which has its principal

 place of business in Georgia, has indicated that, if it retains an expert witness, it

 would also likely search for an expert based in Florida . Not only would these

 expert witnesses be outside the subpoena power of the Southern District of Ohio,

 but a Florida venue would clearly be more convenient for them.

       Christopher Schoenfeld and his wife, Andrea, who is the primary driver of

 the vehicle at issue, also reside in Florida. They are both critical witnesses in this

 case. Andrea Schoenfeld is not a party to this lawsuit and, because she resides

 more than 100 miles from Dayton, she cannot be compelled to testify at trial.

 MBUSA argues that this impedes its ability to present an adequate defense.

       In response, Schoenfeld notes that MBUSA has presented no evidence, by

 affidavit or otherwise, that either he or his wife would be unwilling or unable to

 travel to Ohio to testify at trial. Moreover, even if MBUSA could show that Andrea

 Schoenfeld was unwilling or unable to travel to Ohio, MBUSA could take her

 deposition pursuant to Fed. R. Civ. P. 45, which could be used at trial pursuant to

 Fed. R. Civ. P. 32(a)(4)(B). This solution, however, is far from ideal and, regardless

 of whether Christopher and Andrea Schoenfeld are willing and able to travel to

 Ohio to testify at the trial, it would clearly be more convenient for them if the trial

 were held in Florida. In this respect, this case is distinguishable from Grubb v.

 Day to Day Logistics, Inc., No. 2:14-CV-01587, 2015 WL4068742, at *17-18 (S.D.

 Ohio July 2, 2015) (Marbley, J .), cited by Schoenfeld.

                                            8
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 9 of 13 PageID 437




        Other key trial witnesses may include the automobile technicians who

 serviced the car at the Mercedes-Benz dealerships in Kentucky, Ohio and Florida.

 Schoenfeld notes that he has already obtained the service records from these

 dealerships, and MBUSA has stipulated as to the authenticity of the records.

 Regardless of whether the trial is held in Florida or Ohio, some of the service

 technicians will be outside of the subpoena power of the court. Schoenfeld notes

 that their depositions can be taken under Fed. R. Civ. P. 45(c)(1 ), and their

 testimony would be admissible at trial under Fed. R. Civ. P. 32(a)(4)(8).

        Even if the Court gives some deference to Mr. Schoenfeld's choice of

 forum, the other private interest factors weigh in favor of granting of the motion

 to transfer venue to the Middle District of Florida . This venue is more convenient

 to the expert witnesses and to the majority of the lay witnesses, including Plaintiff

 and his wife.

       C.        Interests of the Public

       The Court finds that the public interest factors also slightly weigh in favor of

 transferring this case to the Middle District of Florida.

                 1.    Docket Congestion

       MBUSA points out that, according to Federal Court Management Statistics,

the Southern District of Ohio had 14,855 cases pending as of December 31, 2020.

The Middle District of Florida had only 8,939 cases pending as of that date. Doc.

#23-6, PagelD##228-30. This factor weighs in favor of the motion to transfer

venue to the Middle District of Florida.

                                            9
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 10 of 13 PageID 438




              2.    Burden of Trial to a Jurisdiction with No Relation to the Cause
                    of Action

        A Mercedes-Benz dealership in Centerville, Ohio, attempted to repair

 Schoenfeld's car on three separate occasions, leading Schoenfeld to assert

 violations of the Ohio Lemon Law and the Ohio Consumer Sales Practices Act.

 Accordingly, it cannot be said that Ohio has no relation to the causes of action.

 Nevertheless, the Court notes that this is a suit brought by a Florida resident

 against MBUSA, a Georgia company, concerning the warranty on a car that was

 purchased in Kentucky. Ohio's relationship to Schoenfeld's claims is tenuous at

 best. The Court therefore concludes that this factor does not weigh heavily in

 favor of either party.

              3.     Value of Holding Trial in a Community Where the Public
                     Affected Live

       The next factor to be considered is the value of holding trial in a community

 where the public affected live. Schoenfeld alleges that MBUSA breached its

 express and implied warranties given in connection with his purchase of the

 Mercedes-Benz vehicle. Ohio's only connection to these claims is that Schoenfeld

 had the vehicle serviced here on three occasions. Schoenfeld has asserted no

 claims against the Ohio dealership that serviced his car. The Court finds that the

 citizens of Florida, where Schoenfeld resides and where the car is located, and

 Georgia, where MBUSA has its principal place of business, have far greater stakes

 in the outcome of this case than do the citizens of Ohio. Under the circumstances




                                          10
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 11 of 13 PageID 439




 presented here, it is not in the public interest to burden the citizens of Ohio with

 jury duty.

               4.    Familiarity of the Court with Controlling Law

        The final public interest factor to be considered is the familiarity of the

 respective courts with the controlling law. Notably, "[c]laims under the

 Magnuson-Moss Warranty Act stand or fall with ... express and implied warranty

 claims under state law." Daniel v. Ford Motor Co., 806 F.3d 1217, 1227 (9th Cir.

 2015) (quoting Clemens v. DaimlerChryslerCorp., 534 F.3d 1017, 1022 (9th Cir.

 2008)).

        The parties disagree about which state's law governs Schoenfeld's claims.

 The retail purchase agreement that Schoenfeld executed when he purchased the

 car from Jeff Wyler Mercedes-Benz of Fort Mitchell states that it will be governed

 by Kentucky law. Doc. #24, Page1D##246-247. At issue is whether this choice-of-

 law provision extends to the MBUSA limited warranty, given that MBUSA was not

 a party to the retail purchase agreement. 2 Schoenfeld argues that the warranty is

 not subject to the choice-of-law clause and that Ohio law governs because Ohio

 has the most significant relationship to the causes of action. MBUSA, however,

 argues that the Kentucky choice-of-law provision controls. The Court agrees with

 MBUSA.




 2
     The MBUSA warranty contains no choice-of-law provision .

                                            11
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 12 of 13 PageID 440




       The choice-of-law clause states: "GOVERNING LAW: THE TERMS AND

 CONDITIONS OF THIS AGREEMENT (INCLUDING ANY DOCUMENTS WHICH ARE

 A PART OF THIS TRANSACTION OR INCORPORATED HEREIN BY REFERENCE)

 AND ANY SALE HEREUNDER WILL BE GOVERNED BY THE LAWS OF THE STATE

 OF KENTUCKY." Doc. #11-1, PagelD#80. Although the MBUSA warranty is not

 incorporated by reference in the retail purchase agreement, it is clearly a

 document which was part of the retail purchase "transaction." The warranty was

 extended to Schoenfeld by MBUSA, through the dealership, in connection with his

 purchase of the vehicle, and he could not have obtained that warranty without

 purchasing the car. The fact that Schoenfeld's claims against MBUSA do not rest

 on any of the terms of the retail purchase agreement is inapposite. The Court

 therefore concludes that Kentucky law applies. A federal court in Ohio has no

 more familiarity with Kentucky law than a federal court in Florida. Accordingly,

 this factor does not weigh either for or against a transfer of venue.

       To summarize, several different states have an interest in the outcome of

 this litigation, but Ohio's connection to the claims asserted is quite tenuous.

 Transferring venue to the Middle District of Florida will be much more convenient

 for all parties, including Mr. Schoenfeld, the expert witnesses, and the key lay

 witnesses. Schoenfeld maintains that transferring the case could be prejudicial

 because the trial would be delayed; however, this is purely speculative. Having

 weighed all relevant factors, the Court SUSTAINS Defendant MBUSA's Motion to




                                          12
Case 2:21-cv-00608-JES-NPM Document 26 Filed 08/13/21 Page 13 of 13 PageID 441




 Transfer Venue to the United States District Court for the Middle District of

 Florida, Doc. #23.




 Ill.   Plaintiff's Motion to Extend Deadlines (Doc. #19)

        Plaintiff previously filed a Motion to Extend Deadlines, Doc. #19. The Court

 OVERRULES this motion AS MOOT. New deadlines, including a dispositive

 motion deadline of October 1, 2021, were established during the conference call

 held on April 26, 2021.




 IV.    Conclusion

        For the reasons set forth above, the Court SUSTAINS Defendant MBUSA's

 Motion to Transfer Venue, Doc. #23. The Clerk is directed to TRANSFER this case

 to the United States District Court for the Middle District of Florida.

        Plaintiff's Motion to Extend Deadlines for expert witness disclosure and

 discovery, Doc. #19, is OVERRULED AS MOOT.




 Date: August 12, 2021
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                            13
